[NOT FOR PUBLICATION]

                UNITED STATES COURT OF APPEALS
                    FOR THE FIRST CIRCUIT

                                         

No. 96-2196

                   RICHARD WAYNE GARGANTA,

                    Plaintiff, Appellant,

                              v.

                     UNION CENTRAL LIFE,

                     Defendant, Appellee.

                                         

         APPEAL FROM THE UNITED STATES DISTRICT COURT

               FOR THE DISTRICT OF RHODE ISLAND

    [Hon. Raymond J. Pettine, Senior U.S. District Judge]                                                                    

                                         

                            Before

                     Selya, Circuit Judge,                                                     
                  Cyr, Senior Circuit Judge,                                                       
                  and Boudin, Circuit Judge.                                                       

                                         

Richard Wayne Garganta on brief pro se.                                  
David P. Whitman and Hanson, Curran, Parks &amp; Whitman on brief  for                                                                
appellee.

                                         

                        July 14, 1997
                                         

          Per  Curiam.     Plaintiff-appellant  brought  this                                 

diversity action against his private  insurer alleging breach

of contract in the denial of a claim for disability insurance

benefits.   The  insurer maintained  that  plaintiff was  not

"totally disabled" within the meaning of the policy.   On the

morning of the  trial, the district  court granted a  defense

motion in limine to exclude  from evidence a Social  Security                            

Administration record and finding  that for a period of  time

plaintiff was under a  "disability" as defined in  the Social

Security   Act.    A  motion  by  plaintiff  for  a  two-week

continuance  to seek additional medical testimony was denied.

Although  plaintiff's counsel reported a readiness to proceed

to trial with other medical and lay witnesses, plaintiff then

discharged his  counsel and  refused to put  his case  to the

jury.  Final judgment was entered for the insurer.   

          Having reviewed  the abbreviated record  and briefs

with  care,  we  see   no  abuse  of  the  district   court's

considerable discretion to  weigh the probative value  of the

social security evidence  and determine its  admissibility in

light of competing  factors.  See  Fed. R. Evid. 403.   Given                                             

the circumstances,  carefully weighed and articulated  by the

court,  there  also   was  no  abuse  in  the   denial  of  a

continuance. 

          As  to each of  plaintiff's multiple assignments of

error   in  the   pretrial   proceedings,  we   apprehend  no

                             -2-

prejudicial effect  on the  outcome of the  case, and  see no

reason to suppose that he was entitled to summary judgment as

a matter of law.

          Affirmed.  See Loc. R. 27.1.                                    

                             -3-